George K. Cracraft, Judge. Nathan Randy Ballew appeals from his conviction of murder in the second degree contending only that the evidence is insufficient to sustain a finding of guilt. Although the appellant did not move for a directed verdict or otherwise preserve the issue of the sufficiency of the evidence in the trial court, the attorney general, relying upon Ply v. State, 270 Ark. 554, 606 S.W.2d 556 (1980), has agreed in his brief that the issue is properly before this court because it is a matter that may be raised for the first time on appeal. We do not agree that Ply is controlling, and, in the absence of a proper objection or motion in the trial court, we do not reach the sufficiency issue on the merits. Johnson v. State, 290 Ark. 46, 716 S.W.2d 202 (1986); Janes v. State, 285 Ark. 279 686 S.W.2d 783 (1985); Eskew v. State, 273 Ark. 490, 621 S.W.2d 220 (1981); Wicks v. State, 270 Ark. 871, 606 S.W.2d 366 (1980).  Our court has long adhered to the general rule that it will not consider issues raised for the first time on appeal. That rule has now been codified as to civil actions in ARCP Rule 52(e), which provides that the failure in civil actions to move for a directed verdict or for a judgment notwithstanding the verdict constitutes a waiver of any question pertaining to the sufficiency of the evidence. This general rule was also applied to the issue of sufficiency of the evidence in criminal cases by our state and federal courts prior to the decision in Ply. See, e.g., Craig v. United States, 337 F. 2d 28 (8th Cir. 1964), cert. denied 380 U.S. 909 (1965); Harris v. State, 262 Ark. 506, 558 S.W.2d 143 (1977); Gathright v. State, 245 Ark. 840, 435 S.W.2d 433 (1968).  There is language in Ply indicating that the supreme court was departing from its earlier rule and would consider the issue of sufficiency of the evidence for the first time on appeal. From our consideration of cases decided subsequent to Ply, however, we conclude that the court did not so intend. We are bound to follow these latest expressions of that court. Shortly after Ply was decided, the court announced its decision in Wicks v. State, supra. In Wicks, the appellant argued for the first time on appeal that the court erred in failing to excuse a juror for cause and in failing to submit certain issues to the jury. In its opinion, the court noted the frequency with which it was being argued that cases should be reversed on points not raised in the trial court and stated that this practice was becoming burdensome. For that reason, the court stressed the absence of any objection to those issues in order to make its position clear. The court rejected the so-called “plain error rule” and restated its position in the following language: To the contrary, in hundreds of cases we have reiterated our fundamental rule that an argument for reversal will not be considered in the absence of an appropriate objection in the trial court. Citations to that familiar principle are unnecessary. Exceptions to the basic requirement of an objection in the trial court are so rare that they may be reviewed quickly. Wicks, 270 Ark. at 785, 606 S.W.2d at 369 (Emphasis added).  The court then recognized exceptions to the general rule in certain phases of death penalty cases, errors made by the trial judge himself at a time when there was no opportunity to object, errors so flagrant and highly prejudicial as to require the court to intervene sua sponte (such as failure to control a prosecutor’s closing argument), and errors relating to the admission or exclusion of evidence which affect substantial rights. The court concluded that, if there were any other exceptions to the general rule that an objection must be made in the trial court, it had not found them in its review of the case law. It is argued that Wicks is not authority for this rule because it did not involve the issue of sufficiency of the evidence. To us, the significance of Wicks lies in its failure to mention sufficiency of the evidence as a recognized exception. In Eskew v. State, supra, the appellants were convicted of rape and kidnapping and argued on appeal that the evidence was insufficient to support their convictions of a class A felony. The court rejected that argument stating: The second argument by appellants is that the evidence was insufficient to support the appellants’ conviction for class A felony kidnapping. This may well be true, but the fact remains that the appellants never requested an instruction on class C kidnapping, and the matter is raised for the first time on appeal. We need not cite authority for the proposition that we do not consider matters raised for the first time on appeal. Eskew, 273 Ark. at 492, 621 S.W.2d at 221. It is argued that Eskew does not stand for the proposition that one cannot raise the issue of sufficiency for the first time on appeal because the court referred to the issue there as one of having failed to request an instruction. Although the court did use those words, it is clear that the issue before it was the sufficiency of the evidence to sustain the conviction.  If any doubt remained, it was resolved in Janes v. State, supra. In Janes, the appellant was convicted of driving while intoxicated, second offense. One essential element of the charge was a prior offense of DWI within the specified period. The record did not include documented evidence of a previous conviction or other evidence about a prior offense. At least one member of the court argued that the the issue could be raised for the first time on appeal and that the case should be reversed because the evidence of a prior offense was insufficient. However, the majority declared: We have consistently held that where there is a particular defect in the State’s proof that might readily have been corrected had an objection been made, the absence of any objection prevents the point’s being raised for the first time on appeal. Janes, 285 Ark. at 281, 686 S.W.2d at 784. It has been argued that Janes is not authority for this proposition because the issue was raised in conference rather than in the briefs and is therefore dicta. Dicta is generally defined as expressions which go beyond the facts before the court, express individual views, and are not necessary to a determination of the issue. We cannot conclude that the fact that the question was raised by the court sua sponte makes its declaration in disposition of the case dicta. In Johnson v. State, supra, the appellant was found guilty of rape and kidnapping. On appeal, the appellant argued that the evidence was insufficient to establish the offense of kidnapping, but he had not raised that issue in the trial court. The court, in a two-paragraph opinion, declared that the matter was not before it as it did not consider matters which were not raised in the trial court. It has been argued that the court in Johnson did not rely upon proper precedent and did not overrule prior cases, including Ply v. State, supra. Whether the supreme court was right or wrong in its decisions or declarations in Johnson, Janes, and Eskew, is not an issue before this court. Whether we agree with the soundness of those decisions is one thing, but for us to refuse to follow them is another. They are the latest expressions of the highest court of this state, which this court is bound to follow. A persuasive argument might be made that cases involving the requirement that the State prove each and every element of the crime charged should be distinguished from those in which Fourth and Fifth Amendment rights are waived by failure to properly assert them, in which guilt is established by other inadmissible evidence, or in which improper instructions are given without objection. Although it may be that the right to have every element of the offense proved is a positive one and that those dealing with the admissibility of evidence of guilt stand on a different footing, we are persuaded that those arguments would be better addressed to the supreme court in a plea that it reconsider its declarations in Eskew, Janes, and Johnson. We do not consider it within our province to do so even if we were so inclined. Affirmed. Corbin, C.J., Coulson and Cooper, JJ., concur.